                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Jeannie F. Ball,                                    Case No. 18-cv-3458 (SRN/LIB)

               Plaintiff,

 v.                                                  MEMORANDUM OPINION
                                                    AND ORDER ON REPORT AND
 James A. Nilsson,                                     RECOMMENDATION

               Defendant.


Jeannie F. Ball, 515 East 10th Street, Duluth, MN 55805, pro se.

James Arthur Nilsson, 4430 Martin Road, Duluth, MN 55803, pro se.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Plaintiff Jeannie F. Ball’s Objections [Doc. No.

20] to the Report and Recommendation (“R&R”) of Magistrate Judge Leo I. Brisbois

[Doc. No. 19] recommending that this Court grant Defendant James A. Nilsson’s Motion

to Dismiss [Doc. No. 3]. For the reasons set forth below, this Court overrules Plaintiff’s

Objections, adopts the R&R in its entirety, and grants Defendant’s Motion to Dismiss.

I.     Background

       Plaintiff and Defendant are neighboring property owners in Duluth, Minnesota.

(Def.’s Mot. to Dismiss at 3.) In October 2015, Defendant filed a lawsuit against Plaintiff

over a property line dispute in St. Louis County District Court. (Def.’s Reply, Ex. 23

[Doc. No. 14-2].) A little over a year later, on November 23, 2016, the state court judge


                                             1
entered judgment in favor of Defendant finding that he was the exclusive owner of the

disputed property, that there were no issues of material fact on his trespass and ejectment

claims, and awarded him damages on his trespass claim. (Id. at 3.)

       Plaintiff appealed. On January 20, 2019, the Minnesota State Court of Appeals

reversed and remanded the case. (Pl.’s Resp. in Opp. to Mot. to Dismiss, Ex. 1 [Doc. No.

9].) The parties were set to appear again in St. Louis County District Court on March 7,

2019. (Def.’s Mot. to Dismiss at 3.)

       On December 21, 2018, Plaintiff filed this case in federal court. Plaintiff makes

several allegations against Defendant, which liberally construed, are claims that

Defendant violated her substantive due process rights and the takings clause under the

Fifth Amendment, violated her procedural due process rights under the Fourteenth

Amendment, and state law claims for invasion of privacy, intentional infliction of

emotional distress, trespass, conversion, and defamation. 1 (Compl. at 3–4.)

       Defendant now moves to dismiss, arguing that the Court lacks subject matter



       1
         Specifically, Plaintiff alleges that: (1) Defendant has intruded in the lives of
herself, her daughters, and her friends; (2) Defendant has “repeatedly [and] intentionally
committed acts against” her and her family, “causing [them] harm”; (3) Defendant has
repeatedly trespassed or sent people to her property to trespass; (4) Defendant has
“repeatedly committed acts that to this day make [her] feel unsafe, unsecure, [and] scared
on [her] property”; (5) Defendant has repeatedly made false statements about Plaintiff;
(6) Defendant has maliciously written and submitted false or private information about
Plaintiff; (7) Defendant has exercised control over Plaintiff’s property without her
permission, causing her distress; and (8) “[d]ue process of the law has been intentionally
violated several times causing distress, safety, violating laws.” (Compl. [Doc. No. 1] at
4.) In addition, Plaintiff’s response to Defendant’s Motion to Dismiss also alleges that
Defendant has fired his gun thus violating ordinances, sent the sheriff to her property, and
unplugged her septic system. (Plf.’s Resp. in Opp. to Mot. to Dismiss [Docket No. 8]).
                                             2
jurisdiction and that Plaintiff has failed to state a claim upon which relief can be granted

under Federal Rule of Civil Procedure 12(b)(6). (Def.’s Mot. to Dismiss. at 3.)

       On April 5, 2019, Magistrate Judge Brisbois recommended granting Defendant’s

Motion to Dismiss. (R&R at 13.) Plaintiff timely objected. Defendant responded to

Plaintiff’s Objections [Doc. No. 23]. In his response, Defendant asserts the R&R

correctly recommended that this Court grant his Motion to Dismiss because Plaintiff’s

claims are without merit. (Def.’s Resp. to Plaintiff’s Obj. at 1–2.)

II.    Discussion

       Upon issuance of an R&R, a party may “serve and file specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “The

objections should specify the portion of the magistrate judge’s [R&R] to which

objections are made and provide a basis for those objections.” Mayer v. Walvatne, No.

07-cv-1958 (JRT/RLE), 2008 WL 4527774, at *2 (D. Minn. Sept. 28, 2008). Then, the

district court will review de novo those portions of the R&R to which an objection is made,

and it “may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3); D. Minn.

LR 72.2(b)(3).

        “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A complaint states a plausible claim for relief if its ‘factual content . . .

allows the court to draw the reasonable inference that the defendant is liable for the

                                               3
misconduct alleged.’” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Iqbal, 556 U.S. at 678).

       Success need not be probable to survive a motion to dismiss, but there must be

more than the “sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678. However, “legal conclusions or ‘formulaic recitation of the elements of a cause of

action’. . . may properly be set aside.” Braden, 588 F.3d at 594 (quoting Iqbal, 556 U.S.

at 678). When considering a 12(b)(6) motion, the district court accepts as true all factual

allegations in the complaint and grants all reasonable inferences in favor of the

nonmoving party. Crooks v. Lynch, 557 F.3d 846, 848 (8th Cir. 2009).

       “[A] pro se complaint must be liberally construed, and ‘pro se litigants are held to

a lesser pleading standard than other parties.’” Gertsner v. Sebig, LLC, 386 F. App’x 573,

575 (8th Cir. 2010) (quoting Whitson v. Stone Cty. Jail, 602 F.3d 920, 922 n.1 (8th Cir.

2010)). Nevertheless, pro se complaints must still contain sufficient facts to support the

claims alleged. Id.

       A.     Fifth Amendment Claim

       Plaintiff objects to the recommendation that her Fifth Amendment claim should be

dismissed. (Obj. at 2, 4.) Construing the Plaintiff’s Complaint and Objections liberally,

Plaintiff argues that she has been “deprived of [her] property” and that her substantive

due process rights have been violated. (Id. at 2; Compl. at 4.)

       “No person . . . shall be . . . deprived of life, liberty, or property, without due

process of law; nor shall private property be taken for public use, without just

compensation.” U.S. Const. Amend. V. The Fifth Amendment, however, only applies to

                                               4
actions of the government, not those of private actors. CitiMortgage, Inc. v. Kraetzner,

No. 12-cv-1524 (JRT/TNL), 2013 WL 64614, at *2 (D. Minn. Jan. 4, 2013) (citing

Public Utils. Comm’n v. Pollak, 343 U.S. 451, 461 (1952)). There must be “a sufficiently

close nexus” between the government and “the challenged action of the regulated entity,”

to find that a government action occurred under the Fifth Amendment. Warren v. Gov’t

Nat. Mortg. Ass’n, 611 F.2d 1229, 1232 (8th Cir. 1980).

       Accepting all of Plaintiff’s allegations as true, there are no factual allegations to

support her claim that a government action occurred under the Fifth Amendment.

Specifically, there is no sufficiently close nexus between the government and the

challenged action of Defendant. Plaintiff asserts that Defendant harassed her due to the

property boundary line dispute between their homes. (Compl. at 4.) Although Defendant

is employed as a police officer, nowhere in her Complaint has Plaintiff asserted that any

of the alleged conduct took place while Defendant was acting in his capacity as a police

officer. In order for a government action to have occurred, Defendant would have had to

be acting under the color of the law at the time of the purported offense. See Awnings v.

Fullerton, 2016 WL 3906623, at *3 (D. Neb. July 14, 2016).

       Moreover, even if Defendant had been engaged in government action, no property

has been taken from Plaintiff as there is a pending and ongoing St. Louis County District

Court case between Plaintiff and Defendant. A taking does not occur when two private

actors are in dispute over land. First English Evangelical Lutheran Church of Glendale v.

Los Angeles Cnty., Cal., 482 U.S. 304, 316 (1987) (noting that a taking only occurs when

the government acts to condemn property). Additionally, federal courts have the

                                              5
discretion to abstain from exercising jurisdiction over duplicate and subsequent cases that

already have parallel proceedings in state court. Colorado River Water Conservation

District v. United States, 424 U.S. 800 (1976).

       Therefore, Plaintiff has not sufficiently plead a Fifth Amendment claim upon

which relief can be granted.

       B.     Fourteenth Amendment Claim

       Plaintiff objects to the recommendation that her Fourteenth Amendment claim

should be dismissed. (Obj. at 2.) Construing the Plaintiff’s Complaint and Objections

liberally, Plaintiff argues her procedural due process rights have been violated. (Id.;

Compl. at 4.) Specifically, Plaintiff contends that Defendant acted without the permission

of St. Louis County District Court. (R&R at 10.)

       The Fourteenth Amendment protects individuals against deprivation of “life,

liberty, or property, without due process of law.” U.S. Const. Amend. XIV. However, it

only protects citizens against governmental misconduct, not private actors. See Sain v.

Geske, No. 07-cv-4203 (MJD/AJB), 2008 WL 2811166, at *14 (D. Minn. July 17, 2008).

       As previously discussed, Plaintiff has not alleged any specific facts that support

her claim that a government action occurred in this case. Again, although Defendant is

employed as a police officer, Plaintiff has not asserted in her Complaint that any of the

alleged conduct took place while Defendant was acting in the course of his duties as a

police officer. Plaintiff has not sufficiently plead a Fourteenth Amendment claim upon

which relief can be granted.



                                              6
       C.       State Law Claims

       Plaintiff objects to the recommendation that her state law claims be dismissed.

(Obj. at 1.) Construing the Plaintiff’s Complaint and Objections liberally, Plaintiff has

alleged various state law claims against Defendants such as invasion of privacy,

intentional infliction of emotional distress, trespass, conversion, and defamation. (Id.;

Compl. at 3.)

       Under 28 U.S.C. § 1367, in any civil action in which a federal district court has

original jurisdiction, it also has supplemental jurisdiction over related state law claims

that form part of the same case or controversy. Once claims over which a district court

has original jurisdiction are dismissed, it is left to the court’s discretion whether to

exercise supplemental jurisdiction. 28 U.S.C. § 1367(c)(3).

       Ordinarily, the state claims are “dismissed without prejudice to avoid needless

decisions of state law . . . as a matter of comity.” ACLU v. City of Florissant, 186 F.3d

1095, 1098–99 (8th Cir. 1999). Moreover, if issues of “judicial economy, convenience[,]

and fairness to litigants” do not arise, a federal court should be hesitant to exercise

supplemental jurisdiction over state law claims. United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 726 (1966). District courts “need to exercise judicial restraint and avoid

state law issues wherever possible.” Condor Corp. v. City of St. Paul, 912 F.2d 215, 220

(8th Cir. 1990).

       Here, the Court has dismissed each of Plaintiff’s putative federal law claims and

neither judicial economy, convenience, nor fairness to the litigants weighs in favor of this



                                               7
Court exercising supplemental jurisdiction over Plaintiff’s remaining state law claims.

Therefore, Plaintiff’s state law claims are dismissed without prejudice.

III.   Conclusion

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiff’s Objections [Doc. No. 20] are OVERRULED; and

       2. Magistrate Judge Brisbois’s Order [Doc. No. 19] is ADOPTED in its entirety;

       3. Defendant’s Motion to Dismiss [Doc. No. 3] is GRANTED;

Dated: June 27, 2019                             s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                             8
